AFFIRMED. REHEARING DENIED.
This is a suit to foreclose a mortgage, in which the title to the real property involved is questioned. The defendants contended that at the time the mortgage was executed the mortgagors did not possess the fee simple title to the property purported to be covered thereby, while the plaintiff asserted that the title of the mortgagors was valid.
This is a companion case to that of Bussone v. Marsh et al., decided this day, and the two were consolidated and argued together before this court. Except as to parties plaintiff, date and amount of mortgage and property covered thereby, the cases are identical. There is but one point at issue. The facts are set out at length in the Bussone case, and the law which governs the decision in that case is likewise controlling here.
Based upon the rules of construction as announced in the companion case, this cause will be affirmed.
BEAN, C.J., BELT and CAMPBELL, JJ., concur. *Page 342